Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-17 and 22-24 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, 15 and 22 of the current application teaches similar subject matter as the prior art of Gruber et al. (US 2015/0348551).  However claims 1, 15, and 22 are allowed for the reasons pointed out by the applicant’s remarks filed on 0404/19/2021 (pages 10-13).  Specifically, the prior art fails to teach “prior to completion of the rendering of the first output by the client device: generating at least part of second action content that is based on the second automated assistant action; transmitting, to the client device in response to receiving the multiple action request, the at least part of the second action content that is based on the second automated assistant action; wherein the client device receives the at least part of the second action content prior to completion of the rendering of the first output by the client device, wherein, in response to receiving the transmitted at least part of the second action content, the client device buffers the at least part of the second action content in local memory of the client device” as recited in claim 1, “prior to completion of the rendering of the first output by the client device: generating, by the system, second action content that is based on the second automated assistant action; transmitting, by the system, the second action content that is based on the second automated assistant action; and receiving, by the client device, the second action content; buffering, by the client device in local memory of the client device, the second action content” as recited in claim 15, and “causing the automated assistant to: incorporate the portion of the second content responsive to the second action into the output stream prior to the automated assistant completely provisioning the first content responsive to the first action” as recited in claim 22.  
Claims 2-14, 16, 17, 23, and 24 are allowed for being dependent on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATWANT K SINGH whose telephone number is (571)272-7468.  The examiner can normally be reached on Monday thru Friday 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour can be reached on (571)272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SATWANT K SINGH/Primary Examiner, Art Unit 2672